                                        ALEXEI SCHACHT
                                        Attorney At Law
                                        123 West 94th Street
                                     New York, New York 10025
                                      Phone: (646) 729-8180
                                        Fax: (212) 504-8341
                                    Email: alexei@schachtlaw.net

                                                 April 1, 2019

The Honorable I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     United States v. Alvaro Palau, 09CR633 (ILG)

Dear Judge Glasser:

        This law firm represents Alvaro Palau, an inmate at MDC Brooklyn. About 20 months ago
we sought and received your Honor’s help in getting MDC staff to try to treat my client’s serious
health problems. However, I write again because he has not been successfully treated. Rather, MDC
has taken him for an x-ray on his artificial hip but examined the wrong hip and there are other such
examples of the level of treatment he has been given. Indeed, his overall health seems to be worse. I
will be specific: my client’s failing artificial hip has still not been treated and so he walks with a limp
that he did not have when entering custody; he also has a hernia that has gone untreated other than
being given some sort of supportive belt to wear; he has a bad chronic case of acid reflux for which
he has been given some medicine, the packaging and literature for which specifies that it is for
women; and he also needs dental care for teeth he has lost since his incarceration.

         I am not an expert and do not know if the MDC Brooklyn is capable of treating my client but
I ask that your Honor either convene a court hearing at which these issues may be addressed, or
intervene in some fashion so as to assist my client. The prosecutors are aware of the contents of my
letter and join in my request for the Court’s assistance.

        Thank you so much for your time and attention.

                                                 Respectfully submitted,


                                                 s/ Alexei Schacht

                                                 Alexei Schacht

cc:     United States Attorney’s Office (by ECF)
        MDC Brooklyn Legal Department (by email)
